                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

ERIC ALEXIS RANDALL,

             Plaintiff,

v.                                                           NO. 3:19-cv-153-J-34PDB

BARBER AND ASSOCIATES ROOFING INC., ETC.,

             Defendants.



                                         Order

      The plaintiff, proceeding without a lawyer, sues the defendants for alleged race
discrimination and retaliation. He filed a complaint and, at the court’s direction, an
amended complaint. Docs. 1, 4, 6. The defendants move to dismiss the amended
complaint or for a more definite statement. Doc. 17. He moves to file a second
amended complaint to add a defendant inadvertently omitted. Doc. 18. He states the
defendants “conferred,” which the Court understands to mean the defendants do not
oppose the motion. Doc. 18 at 1.

      Given the liberal amendment standard under Rule 15, the apparent absence
of opposition, the early stage of the case, and the reasons in the plaintiff’s motion, the
Court grants the plaintiff’s motion, Doc. 18, and directs the clerk to docket the
second amended complaint, Doc. 18-1, with exhibits, Docs. 18-2, 18-3, as a standalone
docket entry. The Court denies without prejudice the defendants’ motion to
dismiss the amended complaint, Doc. 17, as moot. The defendants must respond to
the second amended complaint by September 6, 2019.

     Ordered in Jacksonville, Florida, on August 20, 2019.




c:   Counsel of record

     Eric A. Randall
     7744 Barry Drive East
     Jacksonville, FL 32208




                                       2
